DETAILED ACTION
This is in response to application 15/400,564 filed on May 05, 2021 in which claims 1-20 are presented for examination. 

Status of Claims
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Bhatia et al. (US 2013/0014136) (hereinafter Bhatia) teaches facilitating user interactions with computer through social network and electronic commerce and engaging information technology systems to process information.
Soroca et al. (US 2012/0173373) (hereinafter Soroca) teaches initiating a search on a search facility based on term and document frequencies to promote or demote content for display to user.
Karidi et al. (US 2010/0169331) (hereinafter Karidi) teaches providing similarity scores for data elements that indicate a similarity between data elements and source content and determining a similarity threshold. 
However Bhatia, Soroca, and Karidi do not explicitly teach “determining, by the one or more processors, a similarity between the first set of records and the second set of records based on the comparing; modifying, by the one or more processors, in response to determining that the similarity is above a threshold similarity, the second set of records to reduce the similarity between the second set of records and the first set of dialog indicating .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Courtney Harmon/Examiner, Art Unit 2159                      
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159